PER CURIAM.
We affirm the judgment for damages in this case. The errors the defendants complain of in closing argument were not properly preserved for review. LeRetilley v. Harris, 354 So.2d 1213 (Fla. 4th DCA), cert. denied, 359 So.2d 1216 (Fla.1978); Schreidell v. Shoter, 500 So.2d 228 (Fla. 3d DCA 1986), rev. denied, 511 So.2d 299 (Fla. 1987). Although the-verdict in this case was a substantial amount, it is not so inordinately large so as to warrant this court to substitute its judgment for that of the jury. Bould v. Touchette, 349 So.2d 1181 (Fla. 1977); Good Samaritan Hospital Association v. Saylor, 495 So.2d 782 (Fla. 4th DCA 1986). We find the remaining point raised by defendant to be without merit.
DELL, J., and WARNER, MARTHA C., Associate Judge, concur.
ANSTEAD, J., concurs specially with opinion.